Citation Nr: 0928934	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  06-02 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1974 to May 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In that decision, the RO denied 
entitlement to service connection for intermittent exotropia 
of the right eye.  The Veteran's claim file was subsequently 
transferred to the RO in Nashville, Tennessee.

The Veteran testified before the undersigned at a July 2007 
hearing at the RO (Travel Board hearing), and a transcript of 
that hearing has been associated with his claims folder.

In October 2007, the Board remanded this matter for further 
development.


FINDING OF FACT

1.  Right eye exotropia was not identified on the examination 
when the Veteran was accepted for service.

2.  The evidence is not clear and unmistakable that right eye 
exotropia pre-existed service and was not aggravated in 
service.

3.  Right eye exotropia was identified in service; there is 
evidence of post-service continuity of right eye exotropia 
symptomatology and a nexus between the current right eye 
exotropia and the post-service symptomatology.


CONCLUSION OF LAW

The criteria for service connection for a right eye 
disability are met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

However, as the Board is granting the claim for service 
connection for a right eye disability, the claim is 
substantiated, and there are no further VCAA duties.  Wensch 
v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr, 21 Vet. App. at 307; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's VA medical records indicate that he has been 
diagnosed with various right eye disabilities.  For example, 
a March 2009 VA examination report diagnosed the Veteran with 
right eye exotropia.  Therefore, a current disability is 
demonstrated.

There is also competent evidence of right eye exotropia in 
service and of a continuity of symptomatology.  The Veteran's 
service treatment records indicate that in December 1980 he 
was diagnosed with intermittent right eye exotropia. 
Furthermore, the Veteran's March 1986 separation examination 
indicates that his right eye showed occasional wandering. 

A May 2005 VA examination report indicates that the Veteran 
had occasional drifting of his right eye towards the right 
temple region.  A June 2005 VA examination report indicates 
that the Veteran reported that in 1983 he fell on ice and 
suffered a laceration of the right upper eye lid and right 
lower area and that since that time he has noted progressive 
turning out of his right eye.  

The Veteran's service treatment records confirm that in 
December 1983 he fell down stairs and was diagnosed as having 
lacerations to the face.  He reported a less than five year 
history of exotropia.  

During the Veteran's June 2007 hearing, he testified that he 
had exotropia (wandering) of the right eye in service and 
that it had continued ever since.  Furthermore, the March 
2009 VA examination report indicates that the Veteran 
reported in-service injuries to the right orbital region and 
gradually worsening exotropia in the right eye from that time 
on.  The VA examiner noted exotropia (turning out) of the 
right eye.

The Veteran is competent to report observable symptoms of his 
right eye disability, such as wandering/drifting of the eye.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007).  Therefore, as the evidence is in favor of finding 
right eye exotropia in service, continuity of right eye 
exotropia symptomatology, and current right eye exotropia, 
the criteria for entitlement to service connection for a 
right eye disability have been met.  38 U.S.C.A. §§ 1110, 
5107(b); 38 C.F.R. § 3.303.

As noted by the RO, the Veteran's service treatment records 
contain a notation that the Veteran had a history of 
intermittent exotropia since childhood.  Furthermore, the 
March 2009 VA examination report stated that given the 
Veteran's right eye symptoms, he had to have experienced some 
degree of exotropia during the years when his visual system 
was maturing (from birth to age 7-10).  The VA examiner who 
conducted the March 2009 examination therefore concluded that 
the injuries the Veteran sustained to his right eye could not 
have been the sole cause for his exotropia.  

Every Veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.

In his January 2006 substantive appeal (VA Form 9), the 
Veteran stated that he never had any eye problems until 
November 1980 and never had exotropia problems until his eye 
injury in Korea.  His December 1973 entrance examination did 
not indicate any eye abnormalities, and the service treatment 
records show no findings of exotropia until December 1980, 
when the Veteran reported only a seven day history of blurred 
vision associated pain on extraocular movement and developing 
scleral hemorrhage.  As no right eye defects were noted at 
the time of examination, acceptance and enrollment, the 
Veteran is presumed to have been in sound condition.  
38 U.S.C.A. § 1111.

Despite the notation in the service treatment records and the 
opinion of the VA examiner who conducted the March 2009 
examination, there is no other evidence that the Veteran's 
right eye exotropia existed before acceptance and enrollment.  
Moreover, the VA examiner limited his opinion to the narrow 
question of whether the in-service injuries caused the 
exotropia, and rendered no opinion as to whether the 
disability was otherwise aggravated in service.  In this 
regard, the Veteran was able to service for approximately six 
years before any eye problems were identified.

Furthermore, even if it were determined that the Veteran's 
right eye exotropia pre-existed service, the March 2009 VA 
examination report indicated that it was worsened after his 
in-service injuries, and that it was not possible to 
determine whether the worsening was due to such injuries or 
natural aging.  Therefore, there is no clear and unmistakable 
evidence that the Veteran's right eye exotropia both existed 
before service and was not aggravated by that service.  38 
U.S.C.A. § 1111.

The presumption of soundness is not rebutted and the claim is 
treated as one for service connection.  Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  The record shows exotropia 
in service, a continuity since service and a current 
disability.  The criteria for service connection are met.


ORDER

Entitlement to service connection for a right eye disability, 
exotropia, is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


